ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 10/4/21 wherein the specification was amended; claims 1-27 were canceled; and claims 28-58 were added.  In addition, the Examiner acknowledges the amendment filed 7/19/21 wherein the specification was amended.
	Note(s):  Claims 28-58 are pending.

APPLICANT’S INVENTION
The instant invention is directed to method of diagnosing eosinophil related inflammation in a nasal cavity (see independent claim 28) and in a respiratory tract (see independent claim 34).  In addition, the invention has claims directed to a method of detecting change in inflammation (see claim 42), detecting eosinophil degranulation (see claim 45), and producing an image of a respiratory tract (see claim 52).

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 28-44 and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to eosinophil related inflammation other than esophagitis.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the 

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-51, and 53-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 28-44 and 56:  The claims are ambiguous because it is unclear what conditions, diseases, and/or disorders Applicant is referring to by the phrase ‘eosinophil-related inflammation’.  In addition, since claims 29-33 and 35-44 depend upon independent claims 28 and 34 for clarity, those claims are also vague and indefinite.
Claims 32, 38, and 56:  The claims are ambiguous because it is unclear how one detecting the heparin in the mucosal tissue results in a medical image.  In addition, it is unclear how and what is a density of radiolabeled heparin that confirms the presence of an eosinophil related inflammation.
	Claim 42:  The claim is ambiguous because it makes references images generated in claim 34; there are no images generated in claim 34.  In addition, the claim is ambiguous because it is unclear how Applicant is detecting and defining a change in eosinophil related inflammation.
	Claim 44:  The claim is ambiguous because it depends from claim 34 and makes reference to a second medical imaging; there is no images in claim 34
Claim 44:  The claim recites the limitation "the second medical image" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 45-51:  Claim 45 is ambiguous because it is unclear how one detects radiolabeled heparin such that it results in the detection of eosinophil degranulation.  Since claims 46-51 depend upon claim 45 for clarity, those claims are also vague and indefinite.
Claim 46:  The claim is ambiguous because it is unclear how and what binding results in a radiolabeled heparin eosinophil granule protein complex.  In addition, it is unclear how one detects the radiolabeled heparin and how that results in the detection of the radiolabeled heparin eosinophil granule protein complex.
Claims 53-58:  Claim 53 is ambiguous because it is unclear how the radiolabeled heparin is detected and how that detection results in the detection of radiolabeled 
	 Claim 56:  The claim is ambiguous because it is unclear how the density of the radiolabeled heparin determines the degree of eosinophil related inflammation.
	Claim 58:  The claim is ambiguous because it is unclear how the radiolabeled heparin produces a medical image.

ESSENTIAL STEPS MISSING
Claims 28, 29, 32, 34, 35,38, 41, 44, 45, 46, 51, 53, 56, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are those that set forth how the radiolabeled heparin is detected; how eosinophil related inflammation is diagnosed; how a radiolabeled heparin protein complex is generated; how the detecting of radiolabeled heparin results in the detection of a granule protein complex; and/or how the image is generated.

ALLOWABLE CLAIM
Claim 52 is allowable over the prior art of record.

ABSTRACT
The abstract of the disclosure is objected to because the abstract is unreadable.  Correction is required.  See MPEP § 608.01(b).
COMMENTS/NOTES
It should be noted that no prior art is cited against the instant invention.  However, Applicant must address and overcome the 112 first and second paragraph rejections.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipate nor render obvious an eosinophil related inflammation (e.g., esophagitis) as set forth in independent claims 28, 34, and 52.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 17, 2022